DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 422 of Fig. 4a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 8/17/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “In1Ga5As” and “In3Ga5As” of [0020]. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 8 and 16 are objected to because of the following informalities: “disclocations” should read –dislocations--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 1, “wherein the dislocation blocking layer includes pinning points configured to pin incident threading dislocations extending through the dislocation blocking layer and the one or more active layers, wherein threading dislocations incident on a pinning point are captured within the dislocation blocking layer and prevented from gliding into the one or more active layers” is indefinite as it is unclear what features are explicitly recited and within the scope of the claim and which aren’t.
The limitation in question is treated as a functional limitation per MPEP 2173.05(g) which, inter alia, states that “The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise”, and, in the instant case, the examiner believes the claim language is ambiguous for the reasons set forth below:
First, “wherein the dislocation blocking layer includes pinning points configured to pin incident threading dislocations extending through the dislocation blocking layer and the one or more active layers” explicitly recites pinning points, but it is unclear if threading dislocations are explicitly recited given (i) “configured to pin incident threading dislocations” which is interpreted as not explicitly reciting said threading dislocations and (ii) “extending through the dislocation blocking layer and the one or more active layers” which indicates a position of a functionally (non-explicit) recited element. Hence, it is unclear if threading dislocations and their position are explicitly recited or not.
And, second, “wherein threading dislocations incident on a pinning point are captured within the dislocation blocking layer and prevented from gliding into the one or more active layers” is further indefinite since it is unclear which elements are explicitly required and which aren’t. For example, (i) are threading dislocations and their incidence on a pinning point explicitly recited?, and, (ii) if so, is the capturing within the dislocation blocking layer explicitly required?
For purposes of examination, the functional limitation is met if the prior art discloses pinning points in a dislocation blocking layer which are capable of pinning threading dislocations with said threading dislocations not explicitly recited until the applicants provide evidence of other elements being explicitly recited.
None of the dependent claims addresses the deficiencies of claim 1 and rejected along with claim 1.
Regarding claim 5, “the spacer layer has a thickness of approximately 100 nanometers (nm)” is unclear view of “a thickness of the spacer layer” of base claim 4. It is unclear if claim 5 refers to the same or a different thickness than that of  base claim 4; it is treated as either.
Regarding claim 7, the claim is indefinite as it depends on itself; it is presumed to depend from base claim 1.
Regarding claim 8, “wherein the dislocation blocking layer includes pinning points configured to pin incident threading disclocations extending through the bottom blocking region and the one or more active layers, wherein misfit dislocations are fed from threading dislocations intersecting the pinning points within the dislocation blocking layer and prevent formation of misfit dislocations within the one or more active layers” is indefinite as it is unclear what features are explicitly recited and within the scope of the claim and which aren’t.
The limitation in question is treated as a functional limitation per MPEP 2173.05(g) which, inter alia, states that “The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise”, and, in the instant case, the examiner believes the claim language is ambiguous for the reasons set forth below:
First, “wherein the dislocation blocking layer includes pinning points configured to pin incident threading disclocations extending through the bottom blocking region and the one or more active layers”  explicitly recites pinning points, but it is unclear if threading dislocations are explicitly recited given (i) “configured to pin incident threading disclocations” which is interpreted as not explicitly reciting said threading dislocations and (ii) “extending through the bottom blocking region and the one or more active layers” which indicates a position of a functionally recited (non-explicit) element. Hence, it is unclear if threading dislocations and their position are explicitly recited or not.
And, second, “wherein misfit dislocations are fed from threading dislocations intersecting the pinning points within the dislocation blocking layer and prevent formation of misfit dislocations within the one or more active layers” is further indefinite since it is unclear which elements are explicitly required and which aren’t. For example, (i) are misfit dislocations explicitly recited?, and, (ii) are “threading dislocations intersecting the pinning points” explicitly recited?
For purposes of examination, the functional limitation is met if the prior art discloses pinning points in a dislocation blocking layer which are capable of pinning threading dislocations with said threading dislocations and misfit dislocations not explicitly recited until the applicants provide evidence of other elements being explicitly recited.
None of the dependent claims addresses the deficiencies of claim 8 and rejected along with claim 8.
Regarding claim 16, “wherein threading disclocations incident on one of the plurality of pinning points results in a captured gliding misfit dislocation within the dislocation blocking layer and prevents the threading dislocation from forming a gliding misfit dislocation within the one or more active layers” is indefinite as it is unclear what features are explicitly recited and within the scope of the claim and which aren’t.
The limitation in question is treated as a functional limitation per MPEP 2173.05(g) which, inter alia, states that “The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise”, and, in the instant case, the examiner believes the claim language is ambiguous because pinning points are explicitly recited but, it is unclear if (i) threading dislocations and their incidence is explicitly recited or not, and, (ii) captured gliding misfit dislocations are explicitly recited or not.
For purposes of examination, the functional limitation is met if the prior art discloses pinning points in a dislocation blocking layer which are capable of pinning threading dislocations with said threading dislocations and misfit dislocations not explicitly recited until the applicants provide evidence of other elements being explicitly recited.
None of the dependent claims addresses the deficiencies of claim 16 and rejected along with claim 16.
Regarding claim 23, “the nanostructure layer” lacks proper antecedent basis in the claim since base claim 6 recites “nanostructure layers” and the relationship between a singular layer and a plurality thereof as recited is unclear.

Claims 1-7, 16-20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, “wherein threading dislocations incident on a pinning point are captured within the dislocation blocking layer and prevented from gliding into the one or more active layers” (emphasis added) constitutes new matter.
Neither capturing or gliding prevention of threading dislocations is disclosed in the specification as originally filed (e.g., [0012] and [0016]) which discloses said capturing and gliding prevention for misfit dislocations and not for threading dislocations as claimed; threading dislocations and misfit dislocations are not the same nor interchangeable terms and therefore the claim includes new matter. None of the dependent claims addresses this deficiency.
[0012] discloses “As a result, the misfit dislocation 226 is captured within the dislocation blocking layer 210 rather than being allowed to glide into the active layers 214” and [0016] discloses “dislocation blocking layer 210 captures misfit dislocation 226 at the interface between dislocation blocking layer 210 and top cladding/contact layer 226, thereby preventing the misfit dislocation from gliding down into the active layer region 204. Likewise, dislocation blocking layer 218 captures misfit dislocation 226 at the interface between dislocation blocking layer 218 and bottom cladding/contact layer 220, thereby preventing the misfit dislocation from gliding upward into the active layer region 204”. As seen in [0012] and [0016] capturing and gliding prevention is disclosed for misfit dislocations and not for threading dislocations as claimed.
Regarding claim 1, “wherein threading dislocations incident on a pinning point are captured within the dislocation blocking layer and prevented from gliding into the one or more active layers” (emphasis added) constitutes new mater.
The specification (e.g., [0013] and claim 6) as originally filed does not disclose incidence of threading dislocations “on a pinning point” as claimed but rather discloses incidence on a plurality of pinning points; not a singular pinning point.
[0013] discloses “In addition, the dislocation blocking layer 210 should provide pinning points (shown more specifically with respect to FIGS. 3a and 3b) that operate to pin the threading dislocations within the dislocation blocking layer 210” and original claim 6 (now amended) disclosed “wherein the dislocation blocking layer includes pinning points configured to pin incident threading dislocations” wherein the disclosure indicates that the pinning points (not one as claimed) pin threading dislocations. The claim includes an embodiment not supported by the original disclosure since the claim recites incidence of threading dislocations on one pinning point as opposed to the disclosed incidence on a plurality of pinning points; see Fig. 3a-3b which shows incidence of threading dislocations (326 or 326b) on a plurality of pinning points (328) and not one thereof as claimed.
None of the dependent claims addresses this deficiency.
Regarding claim 16, “wherein threading disclocations incident on one of the plurality of pinning points results in a captured gliding misfit dislocation within the dislocation blocking layer and prevents the threading dislocation from forming a gliding misfit dislocation within the one or more active layers” (emphasis added) constitutes new matter.
The specification (e.g., [0013] and claim 6) as originally filed does not disclose incidence of threading dislocations “on one of the plurality of pinning points” as claimed but rather discloses incidence on the plurality of pinning points.
[0013] discloses “In addition, the dislocation blocking layer 210 should provide pinning points (shown more specifically with respect to FIGS. 3a and 3b) that operate to pin the threading dislocations within the dislocation blocking layer 210” and original claim 6 (now amended) disclosed “wherein the dislocation blocking layer includes pinning points configured to pin incident threading dislocations” wherein the disclosure indicates that the pinning points (not one thereof as claimed) pin threading dislocations. The claim includes an embodiment not supported by the original disclosure since the claim recites incidence of threading dislocations on one pinning point as opposed to the disclosed incidence on a plurality of pinning points; see Fig. 3a-3b which shows incidence of threading dislocations (326 or 326b) on a plurality of pinning points (328) and not one thereof as claimed.
None of the dependent claims addresses this deficiency.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 15-16 are rejected under 35 U.S.C. 102(a)(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kokawa et al. (of record, US 8338859 B2).
Regarding claim 1, Kokawa discloses an epitaxial structure comprising:
a semiconductor substrate (10, “a substrate 10 comprising Si single crystal with (111) plane as its main surface”);
a dislocation blocking (MPEP 2111, 2112 and/or 2114) layer (60 with or without 20, “a dislocation reducing layer 60” and “a buffer layer 20”); and 
one or more active layers (40, “a semiconductor operating layer 40”, Fig. 1), wherein the dislocation blocking layer (60 with or without 20) includes pinning points (P1, P2) configured to (capable of ) pin incident threading dislocations (D3/D4, D5/D6, “Even if they do not disappear at point P1, the size of the Burgers vectors becomes small and as such they disappear easily midway while extending in the upward direction” and “As a result, there is a decrease in the threading dislocations that reach the buffer layer 20 and further up to the semiconductor operating layer 40”) extending through the dislocation blocking layer and the one or more active layers (“As a result, there is a decrease in the threading dislocations that reach the buffer layer 20 and further up to the semiconductor operating layer 40”), wherein threading dislocations incident on a pinning point are captured within the dislocation blocking layer and prevented from gliding into the one or more active layers (“the dislocation reducing layer 60 bends the threading dislocation at the uneven boundary surface 60a and improves the probability of the meeting of the threading dislocations and thereby improves the probability of disappearance or reduction in the size of the dislocations due to the threading dislocations negating among themselves which have Burgers vectors in mutually opposite directions”. Per the 35 USC 112 rejection above, the prior art discloses pinning points, P1/P2, in a dislocation blocking layer, 60 with or without 20, which are capable of pinning threading dislocations with said threading dislocations not explicitly recited; hence, the prior art meets the claimed functional recitation).
It is the examiner’s position that Kokawa inherently discloses (a plurality of) pinning points (P1, P2), but in the event that Kokawa is limited to a single pinning point as shown in Fig. 2, for example, it would have been obvious to one of ordinary skill in the art to ensure the inclusion of (a plurality of) pinning points instead of a single pinning point so as to “improves the probability of the meeting of the threading dislocations and thereby improves the probability of disappearance or reduction in the size of the dislocations due to the threading dislocations negating among themselves which have Burgers vectors in mutually opposite directions” and “As a result, there is a decrease in the threading dislocations that reach the buffer layer 20 and further up to the semiconductor operating layer 40”.
Regarding claims 2-7, Kokawa discloses (claim 2) further including a spacer layer (20 or parts thereof) located between the dislocation blocking layer (as 60) and the one or more active layers (40, Fig. 1), (claim 3) wherein the dislocation blocking layer (60 with or without 20) is characterized (even in minute magnitudes and/or localized portions) by either a compressive strain or a tensile strain (Per “Here, although the threading dislocation, that is developed in the vicinity of the substrate due to the strain between the substrate and the epitaxial layer and which extends in the upward direction, decreases by disappearing in the buffer layer having a composite lamination as described above”, “Additionally, since the warp in each of the first semiconductor layers 211, . . . , 218 is negated, it advantageously results in significantly reducing the subtended strain”, and, “the strain subtended in the first semiconductor layer 211, . . . , 218 can be controlled sufficiently, which is desirable”, the claimed property/function is presumed inherent unless shown otherwise, see MPEP 2112), (claim 4) wherein the dislocation blocking layer (as 60) has a thickness less than a thickness of the spacer layer (as 20, “the thickness of the buffer layer 20 is approximately 7.18 µm. Moreover, the thickness of the dislocation reducing layer 60 is 1500 nm”), (claim 5) wherein the spacer layer (as 20) has a (partial) thickness of approximately 100 nanometers (“the thickness of all the second semiconductor layers 22, . . . , 22 is same at 60 nm”; a combined thickness of two layers 22 is 160nm which unless shown otherwise is “approximately” 100nm. Also, “a thickness” includes partial thicknesses), (claim 6) Kokawa discloses wherein the pinning points (P1, P2) associated with the dislocation blocking layer (60 with or without 20) are provided via nanostructure layers (61 and 62, or, 61b) fabricated within the dislocation blocking layer (Figs. 2 and 5, without further explanation of what a “nanostructure” layer is or isn’t, layers 61 and 62 or 61b are treated as such), and, (claim 7) wherein the pinning points (P1, P2) associated with the dislocation blocking layer (60 with or without 20) are provided via  alloy hardening (MPEP 2113), and/or precipitate hardening (MPEP 2113) of the dislocation blocking layer (no structural difference imparted by the claimed product-by-method limitations, see MPEP 2113).
Regarding claim 8, Kokawa discloses (claim 8) an epitaxial structure comprising:
a semiconductor substrate (10, “a substrate 10 comprising Si single crystal with (111) plane as its main surface”);
a bottom blocking (MPEP 2111, 2112 and/or 2114) region (60+20); and 
one or more active layers (40), wherein the bottom blocking region is located between the semiconductor substrate and the one or more active layers (Fig. 1) and wherein a lattice constant of the semiconductor substrate is different than a lattice constant of the one or more active layers (“The lattice constant of the substrate 10 comprised of Si is 0.384” and “The semiconductor operating layer 40 is formed by sequentially laminating an electron transit layer 41 comprised of undoped GaN, an electron supply layer 42 comprised of Si doped n type AlGaN and a contact layer 43 comprised of n+ type GaN”; there is an inherent lattice difference among the disclosed materials), wherein the bottom blocking region (60+20) includes a dislocation blocking layer (60) and a spacer layer (20), wherein the spacer layer is located between the dislocation blocking layer (60) and the one or more active layers (40, Fig. 1), wherein the dislocation blocking layer (60) includes pinning points (P1, P2) configured to (capable of) pin incident threading disclocations (D3/D4, D5/D6, “Even if they do not disappear at point P1, the size of the Burgers vectors becomes small and as such they disappear easily midway while extending in the upward direction” and “As a result, there is a decrease in the threading dislocations that reach the buffer layer 20 and further up to the semiconductor operating layer 40”) extending through the bottom blocking region and the one or more active layers (“As a result, there is a decrease in the threading dislocations that reach the buffer layer 20 and further up to the semiconductor operating layer 40”), wherein misfit dislocations are fed from threading dislocations intersecting the pinning points within the dislocation blocking layer and prevent formation of misfit dislocations within the one or more active layers (“the dislocation reducing layer 60 bends the threading dislocation at the uneven boundary surface 60a and improves the probability of the meeting of the threading dislocations and thereby improves the probability of disappearance or reduction in the size of the dislocations due to the threading dislocations negating among themselves which have Burgers vectors in mutually opposite directions”. Per the 35 USC 112 rejection above, the prior art discloses pinning points, P1/P2, in a dislocation blocking layer, 60, which are capable of pinning threading dislocations with said threading dislocations and misfit dislocations not explicitly recited; hence, the prior art meets the claimed functional recitation).
It is the examiner’s position that Kokawa inherently discloses a plurality of pinning points (P1, P2), but in the event that Kokawa is limited to a single pinning point as shown in Fig. 2, for example, it would have been obvious to one of ordinary skill in the art to ensure the inclusion of a plurality of pinning points instead of a single pinning point so as to “improves the probability of the meeting of the threading dislocations and thereby improves the probability of disappearance or reduction in the size of the dislocations due to the threading dislocations negating among themselves which have Burgers vectors in mutually opposite directions”.
Regarding claim 15, Kokawa discloses further including: an upper blocking region (51, 53 and/or 52), wherein the one or more active layers (40) are located between the lower blocking region (60+20) and the upper blocking region (Fig. 1) .
Regarding claim 16, Kokawa discloses an epitaxial structure comprising:
a semiconductor substrate (10);
one or more active layers (40); and 
a dislocation blocking layer (60) comprising a plurality of pinning points (P1/P2, Figs. 2 and 5), wherein threading disclocations (D3/D4, D5/D6) incident on one of the plurality of pinning points results in (MPEP 2111, 2112 and/or 2114) a captured gliding misfit dislocation within the dislocation blocking layer and prevents the threading dislocation from forming a gliding misfit dislocation within the one or more active layers (“the dislocation reducing layer 60 bends the threading dislocation at the uneven boundary surface 60a and improves the probability of the meeting of the threading dislocations and thereby improves the probability of disappearance or reduction in the size of the dislocations due to the threading dislocations negating among themselves which have Burgers vectors in mutually opposite directions”. Per the 35 USC 112 rejection above, the prior art discloses pinning points, P1/P2, in a dislocation blocking layer, 60, which are capable of pinning threading dislocations with said threading dislocations and misfit dislocations not explicitly recited; hence, the prior art meets the claimed functional recitation).
It is the examiner’s position that Kokawa inherently discloses (a plurality of) pinning points (P1, P2), but in the event that Kokawa is limited to a single pinning point as shown in Fig. 2, for example, it would have been obvious to one of ordinary skill in the art to ensure the inclusion of (a plurality of) pinning points instead of a single pinning point so as to “improves the probability of the meeting of the threading dislocations and thereby improves the probability of disappearance or reduction in the size of the dislocations due to the threading dislocations negating among themselves which have Burgers vectors in mutually opposite directions” and “As a result, there is a decrease in the threading dislocations that reach the buffer layer 20 and further up to the semiconductor operating layer 40”.

Claims 6 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kokawa et al. (of record, US 8338859 B2) in view of Selvidge et al. (of record, “Non-radiative recombination at dislocations in InAs quantum dots grown on silicon”, Appl. Phys. Lett. 115, 131102 (2019), Published Online: 25 September 2019. Note that authors Michael E. Salmon and Robert Herrick are not inventors of the instant application).
Regarding claims 6 and 23, alternative rejection for claim 6, Kokawa fails to disclose (claim 6) wherein the pinning points associated with the dislocation blocking layer are provided via nanostructure layers fabricated within the dislocation blocking layer, and, (claim 23) wherein the nanostructure layer includes one or more layers of quantum wells and/or one or more layers of quantum dots.
Selvidge discloses (claim 6) wherein the pinning points (inherent; see below) associated with the dislocation blocking layer (InAs QDs in In0.15Ga0.85As QW of 7nm in Fig. 1a) are provided via nanostructure layers (QW/QDs) fabricated within the dislocation blocking layer, and, (claim 23) wherein the nanostructure layer includes one or more layers of quantum wells (QW) and/or one or more layers of quantum dots (QDs, Fig. 1a. pinning points are presumed inherent since the prior art discloses QDs and QW as claim 23 requires. Moreover, the material of the blocking layer 414 in Fig. 4a matches that of the blocking layer of Selvidge; hence, unless shown otherwise since the materials match, the pinning points are presumed inherent).
It would have been obvious to one of ordinary skill in the art to include the materials and layers of Selvidge in Kokawa and arrive at the claimed invention so as to “reduce both threading and misfit dislocations in direct epitaxial structures” (Selvidge, p. 131102-2).
Regarding claims 19 and 20, Kokawa fails to disclose (claim 19) wherein the dislocation blocking layer comprises a quantum well (QW), and, (claim 20) wherein the dislocation blocking layer comprises InGaAs and/or InAlAs.
Selvidge discloses disclose (claim 19) wherein the dislocation blocking layer (InAs QDs in In0.15Ga0.85As QW of 7nm in Fig. 1a) comprises a quantum well (QW), and, (claim 20) wherein the dislocation blocking layer comprises InGaAs (In0.15Ga0.85As QW) and/or InAlAs.
It would have been obvious to one of ordinary skill in the art to include the materials and layers of Selvidge in Kokawa and arrive at the claimed invention so as to “reduce both threading and misfit dislocations in direct epitaxial structures” (Selvidge, p. 131102-2).
Regarding claims 17 and 18, Kokawa fails to disclose (claim 17) wherein the dislocation blocking layer comprises a quantum well (QW), and, (claim 18) wherein the dislocation blocking layer comprises InGaAs and/or InAlAs.
Selvidge discloses disclose (claim 17) wherein the dislocation blocking layer (InAs QDs in In0.15Ga0.85As QW of 7nm in Fig. 1a) comprises a quantum well (QW), and, (claim 18) wherein the dislocation blocking layer comprises InGaAs (In0.15Ga0.85As QW) and/or InAlAs.
It would have been obvious to one of ordinary skill in the art to include the materials and layers of Selvidge in Kokawa and arrive at the claimed invention so as to “reduce both threading and misfit dislocations in direct epitaxial structures” (Selvidge, p. 131102-2).
Regarding claims 21 and 22, Kokawa fails to disclose (claim 21) wherein the dislocation blocking layer comprises a quantum well (QW), and, (claim 22) wherein the dislocation blocking layer comprises InGaAs and/or InAlAs.
Selvidge discloses disclose (claim 21) wherein the dislocation blocking layer (InAs QDs in In0.15Ga0.85As QW of 7nm in Fig. 1a) comprises a quantum well (QW), and, (claim 22) wherein the dislocation blocking layer comprises InGaAs (In0.15Ga0.85As QW) and/or InAlAs.
It would have been obvious to one of ordinary skill in the art to include the materials and layers of Selvidge in Kokawa and arrive at the claimed invention so as to “reduce both threading and misfit dislocations in direct epitaxial structures” (Selvidge, p. 131102-2).

Claims 1-2 and 4, 6, 8 and 15-16  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiyama et al. (of record, US 20050037526 A1).
Regarding claim 1, Kamiyama discloses an epitaxial structure comprising:
a semiconductor substrate (1, [0027] “silicon”);
a dislocation blocking (MPEP 2111, 2112 and/or 2114) layer (5/6/7); and 
one or more active layers (22, “multi-quantum-well active layer 22”. Fig. 5), wherein the dislocation blocking layer includes pinning points (unlabeled, Figs. 1a-1d, 3a-3d) configured to (capable to) pin incident threading dislocations extending through the dislocation blocking layer and the one or more active layers (notice how “extremely limited dislocations 9 are created in the remaining area”), wherein threading dislocations incident on a pinning point are captured within the dislocation blocking layer (notice how “extremely limited dislocations 9 are created in the remaining area”) and prevented from gliding into the one or more active layers (Per the 35 USC 112 rejection above, the prior art discloses pinning points, Figs. 1a-1d and 3a-3d, in a dislocation blocking layer, 5/6/7, which are capable of pinning threading dislocations with said threading dislocations not explicitly recited; hence, the prior art meets the claimed functional recitation).
Regarding claims 2, 4 and 6, Kamiyama discloses  (claim 2) further including a spacer (MPEP 2111, 2112 and/or 2114) layer (21) located between the dislocation blocking layer and the one or more active layers (Fig. 5), (claim 4) wherein the dislocation blocking layer (5/6/7) has a (includes partials) thickness (at 6) less than a thickness of the spacer layer (21, Fig. 5, MPEP 2125), and, (claim 6) wherein the pinning points associated with the dislocation blocking layer (5/6/7) are provided via nanostructure layers (e.g. 5/6) fabricated within the dislocation blocking layer (Fig. 5, 5/6 are considered nanostructure layers until the claim further limits the term).
Regarding claims 8, Kamiyama discloses an epitaxial structure comprising:
a semiconductor substrate (1, [0027], “silicon”);
a bottom blocking (MPEP 2111, 2112 and/or 2114) region (5/6/7/21); and
one or more active layers (22, “the multi-quantum-well active layer 22 comprises a GaN quantum layer having a thickness of 3 nm, and an Al0.1Ga0.8N barrier layer having a thickness of 9 nm”), wherein the bottom blocking region is located between the semiconductor substrate and the one or more active layers (Fig. 5) and wherein a lattice constant of the semiconductor substrate is different than a lattice constant of the one or more active layers (silicon and the claimed III-V materials have a different lattice constant), wherein the bottom blocking region (5/6/7/21) includes a dislocation blocking layer (5/6/7) and a spacer layer (21), wherein the spacer layer is located between the dislocation blocking layer and the one or more active layers (Fig. 5), wherein the dislocation blocking layer includes pinning points (unlabeled, Figs. 1a-d and 3a-3d) configured to (capable) pin incident threading disclocations extending through the bottom blocking region and the one or more active layers (notice how “extremely limited dislocations 9 are created in the remaining area”), wherein misfit dislocations are fed from threading dislocations intersecting the pinning points within the dislocation blocking layer and prevent formation of misfit dislocations within the one or more active layers (Per the 35 USC 112 rejection above, the prior art discloses pinning points, Figs. 1a-1d and 3a-3d, in a dislocation blocking layer, 5/6/7, which are capable of pinning threading dislocations with said threading dislocations and misfit dislocations not explicitly recited; hence, the prior art meets the claimed functional recitation).
Regarding claim 15, Kamiyama discloses further including: an upper blocking region (25), wherein the one or more active layers (22) are located between the lower blocking region and the upper blocking region (Fig. 5).
Regarding claim 16, Kamiyama discloses an epitaxial structure comprising:
a semiconductor substrate (1);
one or more active layers (2); and
a dislocation blocking layer (MPEP 2111, 2112 and/or 2114, 5/6/7) comprising a plurality of pinning points (unlabeled, Figs. 1a-1d and 3a-3d), wherein threading disclocations incident on one of the plurality of pinning points results in a captured gliding misfit dislocation within the dislocation blocking layer and prevents the threading dislocation from forming a gliding misfit dislocation within the one or more active layers (notice how “extremely limited dislocations 9 are created in the remaining area”. Per the 35 USC 112 rejection above, the prior art discloses pinning points, Figs. 1a-1d, in a dislocation blocking layer, 5/6/7, which are capable of pinning threading dislocations with said threading dislocations and misfit dislocations not explicitly recited; hence, the prior art meets the claimed functional recitation).

Claims 6 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al. (of record, US 8338859 B2) in view of Selvidge et al. (of record, “Non-radiative recombination at dislocations in InAs quantum dots grown on silicon”, Appl. Phys. Lett. 115, 131102 (2019), Published Online: 25 September 2019. Note that authors Michael E. Salmon and Robert Herrick are not inventors of the instant application).
Regarding claims 6 and 23, alternative rejection for claim 6, Kamiyama fails to disclose (claim 6) wherein the pinning points associated with the dislocation blocking layer are provided via nanostructure layers fabricated within the dislocation blocking layer, and, (claim 23) wherein the nanostructure layer includes one or more layers of quantum wells and/or one or more layers of quantum dots.
Selvidge discloses (claim 6) wherein the pinning points (inherent; see below) associated with the dislocation blocking layer (InAs QDs in In0.15Ga0.85As QW of 7nm in Fig. 1a) are provided via nanostructure layers (QW/QDs) fabricated within the dislocation blocking layer, and, (claim 23) wherein the nanostructure layer includes one or more layers of quantum wells (QW) and/or one or more layers of quantum dots (QDs, Fig. 1a. pinning points are presumed inherent since the prior art discloses QDs and QW as claim 23 requires. Moreover, the material of the blocking layer 414 in Fig. 4a matches that of the blocking layer of Selvidge; hence, unless shown otherwise since the materials match, the pinning points are presumed inherent).
It would have been obvious to one of ordinary skill in the art to include the materials and layers of Selvidge in Kamiyama and arrive at the claimed invention so as to “reduce both threading and misfit dislocations in direct epitaxial structures” (Selvidge, p. 131102-2).
Regarding claims 19 and 20, Kamiyama fails to disclose (claim 19) wherein the dislocation blocking layer comprises a quantum well (QW), and, (claim 20) wherein the dislocation blocking layer comprises InGaAs and/or InAlAs.
Selvidge discloses disclose (claim 19) wherein the dislocation blocking layer (InAs QDs in In0.15Ga0.85As QW of 7nm in Fig. 1a) comprises a quantum well (QW), and, (claim 20) wherein the dislocation blocking layer comprises InGaAs (In0.15Ga0.85As QW) and/or InAlAs.
It would have been obvious to one of ordinary skill in the art to include the materials and layers of Selvidge in Kamiyama and arrive at the claimed invention so as to “reduce both threading and misfit dislocations in direct epitaxial structures” (Selvidge, p. 131102-2).
Regarding claims 17 and 18, Kamiyama fails to disclose (claim 17) wherein the dislocation blocking layer comprises a quantum well (QW), and, (claim 18) wherein the dislocation blocking layer comprises InGaAs and/or InAlAs.
Selvidge discloses disclose (claim 17) wherein the dislocation blocking layer (InAs QDs in In0.15Ga0.85As QW of 7nm in Fig. 1a) comprises a quantum well (QW), and, (claim 18) wherein the dislocation blocking layer comprises InGaAs (In0.15Ga0.85As QW) and/or InAlAs.
It would have been obvious to one of ordinary skill in the art to include the materials and layers of Selvidge in Kamiyama and arrive at the claimed invention so as to “reduce both threading and misfit dislocations in direct epitaxial structures” (Selvidge, p. 131102-2).
Regarding claims 21 and 22, Kamiyama fails to disclose (claim 21) wherein the dislocation blocking layer comprises a quantum well (QW), and, (claim 22) wherein the dislocation blocking layer comprises InGaAs and/or InAlAs.
Selvidge discloses disclose (claim 21) wherein the dislocation blocking layer (InAs QDs in In0.15Ga0.85As QW of 7nm in Fig. 1a) comprises a quantum well (QW), and, (claim 22) wherein the dislocation blocking layer comprises InGaAs (In0.15Ga0.85As QW) and/or InAlAs.
It would have been obvious to one of ordinary skill in the art to include the materials and layers of Selvidge in Kamiyama and arrive at the claimed invention so as to “reduce both threading and misfit dislocations in direct epitaxial structures” (Selvidge, p. 131102-2).

Response to Arguments
Applicant's arguments filed 8.17.2022 have been fully considered but they are not persuasive.
The applicant alleges “However, the Kokawa reference does not teach pinning points configured to pin incident threading dislocations. Rather, the Kokawa reference describes a dislocation reducing layer 60 that bends threading dislocations D3 and D4, wherein the threading dislocations disappear at the point they meet one another due to mutually opposite oriented Burger vectors (as shown in Figure 2). The point at which the threading dislocations meet is not a pinning point and is not described as such. In addition, the point at which the threading dislocations meet does not cause misfit dislocations to form by glide, but rather annilihates the threading dislocations. For at least these reasons, the Kokawa reference does not teach and/or suggest "wherein dislocation blocking layer includes pinning points configured to pin incident threading disclocations extending through the dislocation blocking layer and the one or more active layers, wherein the pinning points cause misfit dislocations to form by glide within the dislocation blocking layer and prevents formation of misfit dislocations within the one or more active layers" as recited by claim 1”.
This is not persuasive because Kokawa discloses wherein the dislocation blocking layer (60 with or without 20) includes pinning points (P1, P2) configured to (capable of ) pin incident threading dislocations (D3/D4, D5/D6, “Even if they do not disappear at point P1, the size of the Burgers vectors becomes small and as such they disappear easily midway while extending in the upward direction” and “As a result, there is a decrease in the threading dislocations that reach the buffer layer 20 and further up to the semiconductor operating layer 40”) extending through the dislocation blocking layer and the one or more active layers (“As a result, there is a decrease in the threading dislocations that reach the buffer layer 20 and further up to the semiconductor operating layer 40”), wherein threading dislocations incident on a pinning point are captured within the dislocation blocking layer and prevented from gliding into the one or more active layers (“the dislocation reducing layer 60 bends the threading dislocation at the uneven boundary surface 60a and improves the probability of the meeting of the threading dislocations and thereby improves the probability of disappearance or reduction in the size of the dislocations due to the threading dislocations negating among themselves which have Burgers vectors in mutually opposite directions”. Per the 35 USC 112 rejection above, the prior art discloses pinning points, P1/P2, in a dislocation blocking layer, 60 with or without 20, which are capable of pinning threading dislocations with said threading dislocations not explicitly recited; hence, the prior art meets the claimed functional recitation). Furthermore, it is the examiner’s position that Kokawa inherently discloses (a plurality of) pinning points (P1, P2), but in the event that Kokawa is limited to a single pinning point as shown in Fig. 2, for example, it would have been obvious to one of ordinary skill in the art to ensure the inclusion of (a plurality of) pinning points instead of a single pinning point so as to “improves the probability of the meeting of the threading dislocations and thereby improves the probability of disappearance or reduction in the size of the dislocations due to the threading dislocations negating among themselves which have Burgers vectors in mutually opposite directions” and “As a result, there is a decrease in the threading dislocations that reach the buffer layer 20 and further up to the semiconductor operating layer 40”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/               Primary Examiner, Art Unit 2894